IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                  AT JACKSON

                          NOVEMBER 1997 SESSION
                                                            FILED
STATE OF TENNESSEE,           *      C.C.A. # 02C01-9706-CR-00207

      Appellee,               *      SHELBY COUNTY
                                                          November 25, 1997
VS.                           *      Hon. Bernie W einman, Judge

RONNIE LAUDERDALE,            *      (Possession of a Controlled Substance
                                                             Cecil Crowson, Jr.
      Appellant.              *      with Intent to Deliver)
                                                            Appellate C ourt Clerk




For Appellant:                       For Appellee:

James V. Ball, Attorney              John Knox Walkup
217 Exchange Avenue                  Attorney General and Reporter
Memphis, TN 38105
                                     Deborah A. Tullis
                                     Assistant Attorney General
                                     425 Fifth Avenue North
                                     Nashville, TN 37243

                                     Glen Baity
                                     Assistant District Attorney General
                                     Criminal Justice Complex, Ste. 301
                                     201 Poplar Avenue
                                     Memphis, TN 38103




OPINION FILED:__________________________




AFFIRMED




GARY R. WADE, JUDGE
                                       OPINION

              The defendant, Ronnie Lauderdale, was convicted of the unlawful

possession of marijuana, in excess of 14.175 grams, with the intent to deliver. The

trial court imposed a Range II, workhouse sentence of three years and assessed a

fine of $2,000.00.



              In this appeal of right, the single issue is whether the evidence at trial

was sufficient to support the verdict. We affirm the judgment of the trial court.



              At about 10:00 A.M. on April 27, 1996, Detective Terry Bishop of the

Narcotics Division of the Shelby County Sheriff's Department received a telephone

report from an anonymous female caller who claimed to have seen a large amount

of narcotics in the possession of a black male driving a white Chevrolet pickup truck

with Texas tags. The caller described the individual as in his mid-30's,

approximately six feet tall, and having a muscular build. The caller informed the

detective that the drugs were in the truck at the Hampton Inn at Perkins and

American Way.



              Detective Bishop found the vehicle and learned that the registration

was in the name of the defendant. A dog trained to detect illegal narcotics was

transported to the scene and indicated a confirmation of the presence of drugs

inside the truck. Shortly after Detective Bishop inquired about the defendant at the

registration desk, he saw a man meeting the description he had been provided

walking across the parking lot toward the motel.



              When questioned, the defendant identified himself, acknowledged

ownership of the Chevrolet truck and, after being advised of the anonymous tip,


                                            2
consented to a search. The officers, who described the defendant as "very

cooperative," found three pounds of marijuana and a black bag containing

$5,600.00 in cash in the locked cab of the vehicle. Three bags containing marijuana

residue and seeds were found in the bed of the truck. 1



                   The defendant, who was placed under arrest, denied any knowledge

of the marijuana. He claimed that he had loaned the truck to someone the night

before, but did not know his name. Later, the toxicology laboratory at the University

of Tennessee was able to confirm that the seized substance was marijuana.



                   Under cross-examination at the ensuing trial, Detective Bishop

admitted asking the defendant, who was on parole for a federal narcotics conviction,

to become an informant. The defendant declined, protesting his innocence on this

charge.



                   Xavier Averyhart, called as a witness for the defense, testified that he

had seen an acquaintance from his high school, Virgil Cook, walking from his black

Audi car toward the defendant's truck about an hour before the anonymous call was

made to the police. Averyhart claimed that he saw Cook, who was holding a bag,

open the door to the defendant's truck. He conceded that he was unaware of

whether Cook had permission to enter the truck.



                   The defendant, a thirty-nine-year-old construction site lab technician

for Maxim Technology and Engineering of Texas, acknowledged that he had one

prior drug conviction in the state court and one in the federal court He testified that

he was in Memphis on a family matter and had been asked by his employer to


       1
           By the tim e of trial, the ca sh was returned to the pers on claim ing owne rship.

                                                       3
purchase two trucks while in this state. He recalled contacting Averyhart and Cook

just after his arrival on the evening prior to the arrest. He claimed that Cook, who

accompanied him to a bar, borrowed his truck at about 1:30 A.M. to move some

tires and returned within thirty minutes. The defendant contended that he never saw

Cook again. He testified that he met Averyhart for breakfast the next morning at a

Shoney's located across the street from the Hampton Inn. He met Detective Bishop

upon his return to the motel. The defendant conceded that, when confronted by the

officer, he signed a form consenting to a search of the truck. He contended that he

was shocked to learn of the presence of the drugs.



              The principles that govern our review of a jury verdict are well settled.

On appeal, the state is entitled to the strongest legitimate view of the evidence and

all reasonable inferences that may be drawn therefrom. State v. Cabbage, 571
S.W.2d 832, 835 (Tenn. 1978). When the sufficiency of the evidence is challenged,

the relevant question for an appellate court is whether, after viewing the evidence in

the light most favorable to the state, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt. State v. Evans, 838
S.W.2d 185, 190-91 (Tenn. 1992); State v. Shelton, 851 S.W.2d 134, 138 (Tenn.

1993); Tenn. R. App. P. 13(e).



              The weight and credibility of the witnesses' testimony are matters

entrusted exclusively to the jury as the trier of fact. State v. Sheffield, 676 S.W.2d
542, 547 (Tenn. 1984). A jury verdict, approved by the trial judge, accredits the

testimony of the state's witnesses and resolves all conflicts in favor of the state.

State v. Williams, 657 S.W.2d 405, 410 (Tenn. 1983).



              The state may use direct evidence, circumstantial evidence, or a


                                            4
combination of both to prove the requisite elements of a criminal offense. State v.

Tharpe, 726 S.W.2d 896, 899-900 (Tenn. 1987). The weight to be given

circumstantial evidence, and any inferences to be drawn therefrom, "are questions

primarily for the jury." Marable v. State, 313 S.W.2d 451, 457 (Tenn. 1958).



             Tennessee Code Annotated § 39-17-417(a)(4) prohibits the

possession of a controlled substance with the intent to manufacture, deliver, or sell.

Possession, which may be either actual or constructive, can be established by

evidence that the defendant has the ability and the intent to exercise dominion or

control of the substance. State v. Brown, 823 S.W.2d 576, 579 (Tenn. Crim. App.

1991). Marijuana, of course, qualifies as a controlled substance. Tenn. Code Ann.

§ 39-17-415(1). Our statutory law permits juries to infer possession for resale or

delivery "from the amount of [the] controlled substance ... possessed by an offender,

along with other relevant facts surrounding the arrest...." Tenn. Code Ann. § 39-17-

419; see Lee v. State, 498 S.W.2d 909, 911 (Tenn. Crim. App. 1973). A violation of

Tenn. Code Ann. § 39-17-417, as to marijuana, a Schedule VI controlled substance,

may qualify as a Class E felony if "not less than one-half (1/2) ounce (14.175 grams)

nor more than ten pounds (10 lbs.) (4535 grams)." Tenn. Code Ann.

§ 39-17- 417 (g)(1).



             In our view, the jury was well within its prerogative by determining that

the defendant had possession of the marijuana with the intent to resell. This court is

simply not authorized to reweigh the evidence or to assess the credibility of the

defendant's insistence that Cook was the real culprit. The large amount of cash, the

large amount of the illegal drug, the manner of storage, and the marijuana residue

found in the bed of the defendant's truck all lend credence to the verdict. A rational

basis existed for the jury's conclusion that the defendant possessed the marijuana


                                           5
with the intent to deliver.



              Accordingly, the judgment is affirmed.



                                         ________________________________
                                         Gary R. Wade, Judge

CONCUR:



_____________________________
David G. Hayes, Judge



_____________________________
Joe G. Riley, Judge




                                          6